DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent Claims 16 and 22, each of the claims recite “the outlet frit being adjacent an axially extending external housing wall of the respective column, the inlet frit being disposed closer to a central longitudinal axis of the respective column”. Support for these claim limitations are found on Page 22 of the instant specification, “further embodiments are also covered by the attached claims. E.g. the flow direction of the introduced fluid can be opposite, for which the supply, exhaust, inlet and outlet elements are interchanged”.
However, Claims 16 and 22 still recite “the liquid to be processed flowing radially inward from the inlet frit towards the outlet frit”. For the liquid to be processed to flow radially inward, the inlet frit would have to be disposed adjacent an axially extending external housing wall of the respective column, and the outlet frit would have to be disposed closer to a central longitudinal axis of the respective column.
Therefore, since Claims 16 and 22 describe both radially outward flow and radially inward flow, it is unclear which flow orientation is desired to be claimed. For the purpose of examination, the flow orientation will be examined as radially outward flow, such that “the outlet frit being adjacent an axially extending external housing wall of the respective column, the inlet frit being disposed closer to a central longitudinal axis of the respective column”.
The Examiner also notes that the specification describes that the inlet frit has a larger surface area compared to the surface area of the outlet frit, and “thus, the liquid to be processed typically flows radially inward from the inlet frit towards the outlet frit” (P8/L8-28 of the instant specification). If the direction of flow is reversed, i.e., radially outward flow, as currently claimed, it is not clear from the specification if the I/O ratio would still be greater than 1. Do the I/O requirements of Claims 16, 17, 19, and 21 still apply to radially outward flow (i.e., the surface area of the smaller radius inlet frit is greater than the surface area of the larger radius outlet frit)? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Raedts (US 2013/0270167), Cabanne et al (“Evaluation of radial chromatography versus axial chromatography, practical approach”), and Jungbauer (“Continuous downstream processing of biopharmaceuticals”).







With regard to Claim 16, Kinna discloses a method for direct capture using immobilized metal affinity chromatography (IMAC) of hexahistidine (His6) tagged proteins from unclarified Chinese Hamster Ovary (CHO) cell feed streams (Abstract). Kinna discloses a method of processing a process liquid using a chromatography column for liquid chromatography comprising a torus shaped packed bed of beads (Abstract, P131/Figure 1A, Kinna uses radial flow chromatography employing a torus shaped packed bed of agarose resin beads). 
Kinna discloses the process liquid containing biologics captured by the beads, the method comprising feeding the process liquid, downstream from the process liquid creating source that is a cell culture vessel, to a chromatography column directly from the process liquid creating source without intermediate filtration or other clarification equipment, and without harvest holding or a holding vessel (Abstract, the radial flow chromatography circumvents expensive and cumbersome centrifugation and/or filtration steps and allows direct capture from unclarified CHO cell feed streams). Kinna discloses the process liquid, being removed from a product the chromatography column and exiting the chromatography column after having passed radially through the chromatography column (Abstract, the process employs radial flow chromatography with the agarose resin beads that allow free passage of cells but capture His-tagged proteins from the feed stream).
Kinna discloses wherein the process liquid is concentrated crude CHO cell culture harvest, the CHO cell diameter is approximately 0.1-10% of bead diameter, the bead diameter is approximately 120 micrometers - 1 millimeter, the beads are hydrophilic (Abstract, the beads are 300-500 micrometer, the cell line is the same as claimed, such that the CHO cell diameter is inherently approximately 0.1-10% of bead diameter; the beads are agarose, which is hydrophilic).
Kinna discloses the liquid chromatography column is configured to be radially passed through by the process liquid and includes the torus-shaped packed bed of beads configured to capture the product from the process liquid, the packed bed being held between an inlet frit and an outlet frit of the column, the inlet frit through which the liquid to be processed enters the packed bed, the outlet frit through which the liquid exits the packed bed, the liquid to be processed flowing radially inward from the inlet frit towards the outlet frit (P131/Figure 1A, P132/Radial flow chromatography operation, Figure 1A shows flow from outer circumference of column to inner circumference (radially inward flow)).
 Kinna discloses that non-specifically bound proteins were removed via wash buffer before elution, and the column was stripped and regenerated after each use (P132/Radial flow chromatography operation).
However, Kinna is silent to the outlet frit being adjacent to an axially extending external housing wall of the column, the inlet frit being disposed closer to a central longitudinal axis of the column. 
Raedts ‘167 discloses a liquid chromatography column, utilizing horizontal or radial flow of sample material passing there through, preferably in an inward direction (Abstract). Raedts ‘167 also discloses that further embodiments are also covered by the attached claims, e.g., the flow direction of the introduced fluid can be opposite, for which the supply, exhaust, inlet and outlet elements are interchanged ([0040]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the outlet frit being adjacent to an axially extending external housing wall of the column, the inlet frit being disposed closer to a central longitudinal axis of the column, as taught by Raedts ‘167, since the inlet and outlet elements can be interchanged to achieve nothing more than predictable results in the art of radial chromatography.
However, modified Kinna is silent to the inlet frit having a first surface area, the outlet frit having a second surface area smaller than the first surface area, the column having an I/O ratio which the ratio between the first surface area of the inlet frit and the second surface area of the outlet frit.
Cabanne et al (Cabanne) discloses that main chromatographic parameters including efficiency, capacity factor, asymmetry and resolution were evaluated in a one-to-one comparison between an axial flow column and a radial flow column (Abstract). Cabanne discloses that the better results with regard to separation obtained with the radial column were probably the consequence of the geometrical design of the device, with larger inlet surface area and small outlet surface area which concentrate the eluted fraction) (Abstract). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the inlet frit having a first surface area, the outlet frit having a second surface area smaller than the first surface area, the column having an I/O ratio which the ratio between the first surface area of the inlet frit and the second surface area of the outlet frit in the column of modified Kinna, as taught by Cabanne, in order to obtain better results with regard to separation with respect to an axial flow column.
However, modified Kinna is silent to a set of mutually identical liquid chromatography columns, the columns of the subset of at least two columns of the set of mutually identical chromatography columns are connected in series with each other, the process liquid being supplied to the most upstream column of the subset, flowing successively through the in-series connected columns, and leaving the subset through the most downstream column and after time elapses, when the most upstream column becomes saturated with product, wherein the method further comprises repeatedly: disconnecting the most upstream column from the subset and removing the most upstream column from the series connection, and adding a replacement column from the set to the subset such that the replacement column is connected in series downstream from the most downstream column of the subset, and off-line processing the disconnected column to reset the packed bed of the disconnected column such that the disconnected column is configured to become saturated again by being reconnected in series as the most downstream column of the subset.
Jungbauer discloses that continuous manufacturing has been applied in many different industries but has been pursued reluctantly in biotechnology where the batchwise process is still the standard (Abstract). Jungbauer discloses that a shift to continuous operation can improve productivity of a process and substantially reduce the footprint (Abstract).
Jungbauer also discloses that productivity can be further improved with countercurrent loading, also known as periodic countercurrent chromatography (PCCC) loading (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that in PCCC loading, the first chromatography column can be loaded to saturation point and further loading the second chromatography column (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that then the first column is washed and eluted, and the second chromatography column continues to be loaded (P488/C1/Concurrent and countercurrent loading). Implicit in this description is that the nth column would be loaded to saturation point and further loading an nth + 1 chromatography column as the periodic loading operation continues through each column (P488/C1/Concurrent and countercurrent loading).
Jungbauer’s description of operation of periodic countercurrent chromatography loading is substantially the same method as claimed. In Jungbauer’s method, each column is loaded to saturation, then taken offline to be eluted and regenerated while the next column is loaded to saturation, then reintroduced into the loading process.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the process of Kinna to comprise to a set of mutually identical liquid chromatography columns, the columns of the subset of at least two columns of the set of mutually identical chromatography columns are connected in series with each other, the process liquid being supplied to the most upstream column of the subset, flowing successively through the in-series connected columns, and leaving the subset through the most downstream column and after time elapses, when the most upstream column becomes saturated with product, wherein the method further comprises repeatedly: disconnecting the most upstream column from the subset and removing the most upstream column from the series connection, and adding a replacement column from the set to the subset such that the replacement column is connected in series downstream from the most downstream column of the subset, and off-line processing the disconnected column to reset the packed bed of the disconnected column such that the disconnected column is configured to become saturated again by being reconnected in series as the most downstream column of the subset, as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kinna (“IMAC capture of recombinant protein from unclarified mammalian cell feed streams”) in view of Raedts (US 2013/0270167), Cabanne et al (“Evaluation of radial chromatography versus axial chromatography, practical approach”), and Jungbauer (“Continuous downstream processing of biopharmaceuticals”), as applied to the claims above, and in further view of Rosengren (US 2017/0333957).
With regard to Claim 18, modified Kinna discloses all the limitations in the claims as set forth above. However, modified Kinna is silent to wherein each of the inlet frit and the outlet first consist of three woven wire layers, mutually diffusion bonded, a filter layer of the wire layers directly exposed to the torus shaped packed bed, a reinforcement layer of the wire layers providing an opposite face, and a dispersion layer of the wire layers being disposed between the filter layer and the reinforcement layer. 
Rosengren discloses providing a process column comprising an upper and lower bed support, column chamber, movable adapter and outlets (Abstract). Rosengren discloses the bed supports have an open pore structure with a pore diameter of 5 microns to 250 microns to allow for liquid passage and may comprise woven meshes ([0029]). The bed supports may be a sintered multilayer metal mesh made of stainless steel; these bed supports are robust and provide suitable pore structures ([0030]). “Sintered” is examined as “diffusion bonded” as provided in the instant specification P11/L21-22. “Multilayer” is examined to include exactly three layers. Since “filter layer”, “reinforcement layer” and “dispersion layer” do not include any particular structure differentiating the layers from each other, “multilayer” is examined to meet these limitations.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the inlet and outlet frits of modified Kinna consist of three woven wire layers, mutually diffusion bonded, a filter layer of the wire layers directly exposed to the torus shaped packed bed, a reinforcement layer of the wire layers providing an opposite face, and a dispersion layer of the wire layers being disposed between the filter layer and the reinforcement layer, as taught by Rosengren, since such frits are robust and provide suitable pore structures.
Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments on Pages 14-18 of the Remarks regarding amendments directed to changing the direction of flow in the radial chromatography column, please see new rejection of Claim 16 citing new art. Furthermore, no prior art rejections are made on claims directed to the specific I/O ratios until the 112(b) rejections are addressed.
Applicant argues on Pages 19-20 that Jungbauer does not disclose or suggest adding a replacement column from a set of columns to the subset such that the replacement column is connected in series downstream from the most downstream column of the subset. Applicant argues that Jungbauer does not specifically disclose that when the saturated column is washed and eluted, another column is connected in series downstream from the most downstream column.
In response, the Examiner respectfully disagrees. Jungbauer discloses that in PCCC loading, the first chromatography column can be loaded to saturation point and further loading the second chromatography column (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that then the first column is washed and eluted, and the second chromatography column continues to be loaded (P488/C1/Concurrent and countercurrent loading). One of ordinary skill in the art would understand that while the second column continues to be loaded (nth column), a replacement column (nth + 1) would be added downstream of the second column so that when the second column reaches saturation, loading can continue on the replacement column as the periodic operation continues through each column.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777